MEMORANDUM **
Eleazar Garcia appeals the 365-month sentence imposed following his guilty plea conviction for conspiracy, and drug and weapons violations under 21 U.S.C. §§ 841, 846 and 18 U.S.C. § 922(o). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Garcia contends the district court erred in denying him a downward adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1. We review the factual basis for the district court’s decision regarding acceptance of responsibility for clear error, United States v. Velasco-Medina, 305 F.3d 839, 852-53 (9th Cir.2002), and on review of the record find no error, see id. at 854.
Garcia also contends the district court’s statement of reasons for imposing a 365-month sentence was inadequate. The district court’s imposition of a sentence significantly more severe than Garcia’s prior vacated sentences created a presumption of vindictiveness. See United States v. Rapal, 146 F.3d 661, 663-64 (9th Cir.1998). The district court made no affirmative statement indicating changed facts occurring after its first two attempts at impos*693ing sentence which would justify the increase. Id.
We remand for reassignment to a different judge and resentencing. See United States v. Huckins, 53 F.3d 276, 280 (9th Cir.1995).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.